DETAILED ACTION
1.	This action is written in response to applicant’s correspondence filed 12/18/2020.  Applicant has amended claim 20 and canceled claim 27.  Claims 20-26 and 28-32 are currently pending for examination.  All the amendments and arguments have been thoroughly reviewed but are found insufficient to place the instantly examined claims in condition for allowance.  Specifically, all the rejections from the previous Office action are maintained, with modification(s) as necessitated by amendment.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
3.	Claims 20-26 and 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
In the amendment filed on 7/17/2020, applicant substantially amended claim 20 to recite “providing a device comprising: a substrate, wherein the substrate comprises a combination of features, especially in the context of synthesizing a plurality of polynucleotides on the recited “plurality of loci” with at least one locus comprising an “energized” conductive material capable of “generating a uniform electric field” and “connected to an electric ground”, lacks support in the disclosure as filed.  In applicant’s response filed on 12/18/2020, applicant has removed the term “energized” from claim 20 and submits that support for the subject matter “conductive material capable of ‘generating a uniform electric field’ and ‘connected to an electric ground’”, as recited in the claims can at least be found at least in paragraph [0325].  However, upon a thorough review, it is determined that paragraph [0325] merely describes materials that “can form uniform electric fields” and “may be connected to an electric ground” in a general way but NOT in the context of the instantly claimed method of polynucleotide synthesis.
Furthermore, the newly added (via the amendment filed on 12/18/2020) step of “generating the uniform electric field, thereby heating the conductive material, wherein heating the conducting material provides for a phase change in a fluid” also lacks support in the disclosure as filed.
Applicant submits that “[s]upport for the amendments to the claims can be found throughout the as-filed application and the original claims, including paragraphs [201] and [325]” (see page 4 of applicant's response filed on 12/18/2020).

Applicants are reminded that it is their burden to show where the specification supports any amendments to the disclosure. See MPEP 714.02, paragraph 5, last sentence and also MPEP 2163.06.I.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes: When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved. Applicants should therefore specifically point out the support for any amendments made to the disclosure.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 20-26 and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: (1) essential element(s) specifying the role or function the “conductive material” comprised in the at least one locus of the plurality of loci plays in the polynucleotide synthesis (e.g., does the “conductive material” assist in the delivery of synthesis reagents to at least one locus of the plurality of loci? Or, does it play a role in the deblocking step, coupling step, or any other step of the polynucleotide synthesis?); (2) essential element(s) specifying how the recited “uniform electric field” is used in the polynucleotide synthesis (e.g., does the “uniform electric field” assist in the delivery of synthesis reagents? Or, does it, and how does it, play a role in any of the numerous chemical reaction steps during the polynucleotide synthesis?); (3) essential element(s) specifying how the “phase change in a fluid” is used in the polynucleotide synthesis (e.g., does the “phase change in a fluid” play a role in any of the numerous chemical reaction steps during the polynucleotide synthesis? And how?).
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claims 20-26 and 28-32 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Peterson et al. (US 2013/0109596 A1).
Regarding claim 20
Peterson et al. teach a method of polynucleotide synthesis, comprising: (a) providing preselect sequences for a plurality of polynucleotides; (b) providing a device comprising: a substrate (e.g., multiwell plate), wherein the substrate comprises a plurality of loci (e.g., wells) for polynucleotide synthesis, wherein at least one locus of the plurality of loci comprises a conductive material (e.g., electrode) capable of generating a uniform electric field, and wherein the conductive material is connected to an electric ground; (c) generating the uniform electric field, thereby heating the conductive material (i.e., the electric current produced by the electric field would necessarily generate heat thereby heating the electrode), wherein heating the conducting material (i.e., electrode) provides for a phase change in a fluid (e.g., vaporization of the reagent fluid. The heat from the electrode would cause at least some degree of vaporization, i.e. phase change, of the reagent fluid.); and (d) synthesizing the plurality of polynucleotides at the at least one locus (see the whole document, particularly paragraphs [0004]-[0048]; Figures 1-5).
Regarding claims 21-22
The method according to Peterson et al., further comprising assembling a subset of the plurality of polynucleotides to form at least 10,000 nucleic acids (see paragraph [0112]), wherein the at least 10,000 nucleic acids comprise at least one barcode sequence (e.g., any sequence segment can be used as a barcode sequence).
Regarding claim 23
The method according to Peterson et al., wherein the plurality of polynucleotides comprise at least one barcode sequence (e.g., any sequence segment can be used as a barcode sequence).
Regarding claim 24
The method according to Peterson et al., further comprising assembling a subset of the plurality of polynucleotides to form at least 10,000 nucleic acids (see paragraph [0112]).
Regarding claim 25
The method according to Peterson et al., wherein the substrate comprises at least 5000 loci for polynucleotide synthesis (see paragraphs [0008] and [0117]).
Regarding claim 26
The method according to Peterson et al., wherein the substrate comprises at least 10000 loci for polynucleotide synthesis (see paragraphs [0008] and [0117]).
Regarding claim 28
The method according to Peterson et al., wherein the plurality of polynucleotides comprise polynucleotides 100 to 300 bases in length (see paragraph [0111]; Figures 3 and 5).
Regarding claim 29
The method according to Peterson et al., wherein the device further comprises a cooling component (see paragraphs [0240], [0284] and [0286]).
Regarding claim 30
The method according to Peterson et al., wherein the substrate is substantially planar (see Figure 2).
Regarding claim 31
The method according to Peterson et al., wherein the plurality of loci (e.g., cells in the multiwell plate) are circular shape (see Figure 2).
Regarding claim 32
The method according to Peterson et al., wherein the plurality of loci comprise a coating of reagents (see Figure 2), and wherein the coating of reagents has a surface area of at least 1.25 µm2 per 1.0 µm2 of planar surface area (e.g., since the bead in each well has a spherical surface, it substantially increases the surface area that contacts reagents per 1.0 µm2 of planar surface area (from the bottom of each well). Thus, it’s expected that the coating of reagents has a surface area of at least 1.25 µm2 per 1.0 µm2 of planar surface area.).
Response to Arguments
9.	Applicant’s arguments have been fully considered but are not found persuasive.
Rejection under 35 USC 112(a)
Applicant argues the following:

    PNG
    media_image1.png
    604
    809
    media_image1.png
    Greyscale

This is not found persuasive because paragraph [0325] merely describes materials that “can form uniform electric fields” and “may be connected to an electric ground” in a general way (i.e., as a type of “materials”) but NOT in the context of the instantly claimed method of polynucleotide synthesis.
Furthermore, the newly added (via the amendment filed on 12/18/2020) step of “generating the uniform electric field, thereby heating the conductive material, wherein heating the conducting material provides for a phase change in a fluid” also lacks support in the disclosure as filed, as discussed in the rejection above.
Rejection under 35 USC 112(b)
Applicant argues the following:

    PNG
    media_image2.png
    346
    769
    media_image2.png
    Greyscale

This is not found persuasive because the cited paragraph [325] merely states the materials exhibit a low level of “oligonucleotide binding” which does NOT seem to be related to the instantly claimed method of “polynucleotide synthesis”.
Although the newly added step (i.e., the step of “generating the uniform electric field, thereby heating the conductive material, wherein heating the conducting material provides for a phase change in a fluid”) seems to suggest that the uniform electric field would provide for “a phase change in a fluid”, instant claim 20 also omits essential element(s) specifying how the “phase change in a fluid” is used in the polynucleotide synthesis (e.g., does the “phase change in a fluid” play a role in any of the numerous chemical reaction steps during the polynucleotide synthesis? And how?). 
Rejection under 35 USC 102
Applicant has amended claim 20 to newly recite a step of “generating the uniform electric field, thereby heating the conductive material, wherein heating the conducting material provides for a phase change in a fluid” and argues the following:

    PNG
    media_image3.png
    175
    796
    media_image3.png
    Greyscale

This is not found persuasive because, as discussed in the rejection above, Peterson et al. teach each and every limitation recited in amended claim 20, including the newly added step of “generating the uniform electric field, thereby heating the conductive material, wherein heating the conducting material provides for a phase change in a fluid”.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639